UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 21, WHX CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-2394 12-3768097 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1133 Westchester Avenue, White Plains, New York 10604 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (914) 461-1350 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. BONUS AWARD On May 21, 2008, the Compensation Committee (the “Committee”) of the Board of Directors of WHX Corporation (the “Company”) approved cash bonuses to Glen M. Kassan, Chief Executive Officer of the Company, and Daniel P. Murphy, Jr., Director and Senior Vice President of Corporate Development of the Company, in the amounts of $100,000 and $140,000, respectively, on account of Messrs. Kassan’s and Murphy’s performance in 2007 (the “2007 Bonuses”).The 2007 Bonuses brought the total amount of compensation paid to Messrs. Kassan and Murphy for fiscal year 2007 to $800,208 and $888,167, respectively. As the Committee did not take the above actions until after the filing of the Company’s annual report on Form 10-K for the fiscal year ended December 31, 2007 with the
